The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 12/30/2020, claims 1-2, 11-12, 15-16 are amended, claim 17 is cancelled, claim 1-16 and 18-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant’s arguments, see page 7-8, filed 12/30/2020, with respect to the rejection(s) of claims 1, 11 and 15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LIN et al., US 2015/0186224 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poudyal et al., US 10,643,668 B1, in view of LIN et al., US 2015/0186224 A1.
Regarding claims 1,11 and 20, Poudyal teaches a method for operating a memory system, the method comprising:  5performing a block access task on a first block in a memory device (col.3, lines 63 to col.4, lines 18; when the head writes to data blocks on one data track; The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.),), the memory device having a plurality of blocks (col.3, lines 63 to col.4, lines 4; a portion of the medium 208 including a number of data bands (e.g., data bands 224 and 228). Each data band includes a number of concentric data tracks (e.g., data tracks 230 and 232) which are used to store data. The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.), including a number of individual data cells (not shown). Each data block corresponds to a logical memory location (e.g., a logical block address (LBA)) of the storage device 204); generating log information when a power supply voltage becomes lower than a given level (col.4, lines 58-67; When the power loss logging module 210 detects the unexpected power loss, it uses power from the emergency power reserve 218 to record head position information in the non-volatile memory 234. The power loss logging module 210 may detect an unexpected power loss when, for example, a monitored voltage (e.g., a voltage of a primary power source 220) drops below a predetermined threshold or when the ); and performing the block access task on the second block indicated in the block information of the log information (claim 1; identifying one or more data blocks potentially corrupted by the power loss event based on the recorded position of the head; select a specialized error recovery process from multiple available error recovery processes to recover data from the data blocks identified as potentially corrupted due to the power loss event) when the power supply voltage becomes equal to or greater than the given level (Fig.4; lines 3-5; A first determination operation 402 
Poudyal does not clearly teach the second block indicated in the block information is randomly selected as a lastly accessed block that is to be accessed first during a recovery operation. Poudyal teaches a series of corrupted data blocks are identified by a storage device. The storage device initiates a lengthy generalized error recovery process on the first corrupted data block in the series. The generalized error recovery process fails to recover the data of the first corrupted data block, and the storage device begins to execute the generalized recovery process on the second corrupted block (col.7, lines 46-55).
However, LIN teaches the second block indicated in the block information is randomly selected as a lastly accessed block that is to be accessed first during a recovery operation (section 0027 and section 0029; During a power recovery process (SPOR) for the unexpected power-off event SPO that interrupted write operations on the block 314_1, the microcontroller 320 is configured to allocate the flash memory 304 to provide a block 314_2 from the spare blocks 312 for complete data recovery of the block 314_1 and to replace the block 314_1 as the run-time write block; once the unexpected power-off event repeats, the complete data recovery of the run-time write block is repeated, too. As shown, initially, data is written into block 314_1, which works as a run-time write block. Then, the write operations on the block 314_1 are interrupted by the unexpected power-off event SPO. Thus, during the power recovery process SPOR due to the unexpected power-off event SPO, the flash memory 304 is allocated to provide the block 314_2 for complete data recovery of the block 314_1. However, 
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings LIN into Poudyal such as the second block indicated in the block information is randomly selected as a lastly accessed block that is to be accessed first during a recovery operation because this method will make the data of the run-time write block is completely recovered in a single block rather than being divided into sections and scattered over several blocks even though the unexpected power-off events repeats (section 0030 of LIN).
 
15 	Regarding claims 2 and 12, Poudyal teaches the block access task is not completed with respect to the first block when the log information is generated (col.4, lines 27-30; if an unexpected power loss occurs before completion of the write operation to the data band 228, some data in the data band 228 may remain corrupted when power is restored to the storage device 204), 20wherein the block access task is one of a plurality of events in the log information (Fig.4; col.6, lines 63 to col.7, lines 2; the first determination operation 402 may determine that power has been recently restored to the device by identifying one or more received commands related to initiation of the storage device. If the first determination operation 402 does not determine that power 

Regarding claims 3 and 13, Poudyal teaches the second block indicated in the block information is randomly selected from a subset 43of the plurality of blocks, the subset being determined according to an event corresponding to the block access task (col.7, lines 46-55; a series of corrupted data blocks are identified by a storage device. The storage device initiates a lengthy generalized error recovery process on the first corrupted data block in the series. The generalized error recovery process fails to recover the data of the first corrupted data block, and the storage device begins to execute the generalized recovery process on the second corrupted block)
  
Regarding claims 4 and 14, Poudyal teaches the second block being 5different from the first block (Fig.2, when the head writes consecutively to sectors A, B, and C on the data track 230, some data cells in sectors D, E, and F, on the adjacent data track 232 may become corrupted). 
 
Regarding claim 5, Poudyal teaches generating the log information includes: sequentially arranging events transferred within a preset time 10range; checking whether the block access task is included in the events; and inserting the check point at before an event corresponding to the block access task, or after the event corresponding to the block 15access task, or both (col.6, lines 40-58; If the second determination operation 306 determines that the power loss was an expected power loss, the waiting operation 304 
 
Regarding claim 7, Poudyal teaches further comprising: using electrical energy stored in an auxiliary power device when 44the power supply voltage becomes lower than the given level (col.6, lines 40-49; the second determination operation 306 determines that the power loss was unexpected, then a recording operation 308 utilizes an emergency power reserve, such as a capacitor, back-up battery, or back EMF, to record head position information (e.g., a read/write head) of the storage device the time of the unexpected power loss).  

Regarding claim 8, Poudyal teaches further comprising: storing the log information in the memory device (col.5,lines 3-5; the head position information is 

Regarding claim 9, Poudyal teaches further comprising: loading system information including firmware and map information to the memory of the controller of the memory system (col.4, lines 41-48; The power loss logging module 210 may be, for example, one or more modules included in firmware or software, such as a functional module of firmware embodied within the storage device 204, or software of the host computer 202).
  
15 Regarding claim 10, Poudyal teaches the log information is stored in a first area in the memory device that is randomly selected, user data are sequentially stored in a 

Regarding claim 15, Poudyal teaches a method for operating a memory system, the method 5comprising: performing a block access operation on a first block in a memory device (col.3, lines 63 to col.4, lines 18; when the head writes to data blocks on one data track; The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.),), the memory device including a plurality of blocks (col.3, lines 63 to col.4, lines 4; a portion of the medium 208 including a number of data bands (e.g., data bands 224 and 228). Each data band includes a number of concentric data tracks (e.g., data tracks 230 and 232) which are used to store data. The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.), including a number of individual data cells (not shown). Each data block corresponds to a logical memory location (e.g., a logical block address (LBA)) of the storage device 204); 
accessing log information (it is taught as power loss logfile 216) after an occurrence of a sudden power-off (SPO) event (col.4, lines 58-67; When the power loss logging module 210 detects the unexpected power loss, it uses power from the emergency power reserve 218 to record head position information in the non-volatile memory 234. The power loss logging module 210 may detect an unexpected power loss when, for example, a monitored voltage (e.g., a voltage of a primary power source 220) drops below a predetermined threshold or when the monitored voltage drops and the storage device 204 does not first receive an expected "shut-down" command), the log  col.5, lines 23-32;the power loss logging module 210 determines that the power loss was unexpected when a command is received from the host computer 202 which indicates that the host computer 202 failed to receive successful confirmation of completion of the previous write command).  
Poudyal does not clearly teach the second block indicated in the block information is randomly selected as a lastly accessed block that is to be accessed first during a recovery operation. Poudyal teaches a series of corrupted data blocks are identified by a storage device. The storage device initiates a lengthy generalized error 
However, LIN teaches the second block indicated in the block information is randomly selected as a lastly accessed block that is to be accessed first during a recovery operation (section 0027 and section 0029; During a power recovery process (SPOR) for the unexpected power-off event SPO that interrupted write operations on the block 314_1, the microcontroller 320 is configured to allocate the flash memory 304 to provide a block 314_2 from the spare blocks 312 for complete data recovery of the block 314_1 and to replace the block 314_1 as the run-time write block; once the unexpected power-off event repeats, the complete data recovery of the run-time write block is repeated, too. As shown, initially, data is written into block 314_1, which works as a run-time write block. Then, the write operations on the block 314_1 are interrupted by the unexpected power-off event SPO. Thus, during the power recovery process SPOR due to the unexpected power-off event SPO, the flash memory 304 is allocated to provide the block 314_2 for complete data recovery of the block 314_1. However, another unexpected power-off event SPO` occurs and the write operations on the block 314_2 are interrupted. During a power recovery process SPOR` due to the unexpected power-off event SPO`, the block 314_2 is labeled invalid and the flash memory 304 is allocated to provide a third block 314_3 from the blocks for complete data recovery of the block 314_1 and to replace the block 314_1 as the run-time write block).
 (section 0030 of LIN).

Regarding claim 16, Poudyal teaches further comprising: selecting a block address of the second block when the check point in the log information is a start check point, the start check point being the most recent entry of the log information (col.5, lines 3-14; Information written to the power loss logfile 216 may, in various implementations, include the data block being written to at the time of the power loss (e.g., sector E), a logical memory location (e.g., LBA) associated with the data block being written to at the time of the power loss, or other identifying information from which a position of the head can later be determined).  
 
Regarding claim 18, Poudyal teaches further comprising:  47continuing the block access operation on a third block different from the first block when the log information indicates that the block access operation was completed for the first block (col.3, lines 9-14; when data is restored to the storage device 104 after the power loss, the host computer 102 may or may not re-initiate the write operation. If the write operation is not resumed, the corrupted data cells may trigger an error recovery mode at a later point in 

5 	Regarding claim 19, Poudyal teaches the log information includes an end check point for the first block, the end check point being the most recent entry of the log information (col.5, lines 3-14; Information written to the power loss logfile 216 may, in various implementations, include the data block being written to at the time of the power loss (e.g., sector E), a logical memory location (e.g., LBA) associated with the data block being written to at the time of the power loss, or other identifying information from which a position of the head can later be determined).  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include generating the log information further includes: adding flag information representing whether or not all events in 20the log information have been completed before the power supply voltage becomes lower than the given level in combination with the other claimed limitations as described in the claim 6. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//HUA J SONG/Primary Examiner, Art Unit 2133